Examiners Comment
Claims 1-3, 6-10, 16, 19, 23, 29-30 have been amended.
Claims 15 and 25 have been cancelled.
Claims 31-32 are new.
Claims 1-14,16-24 and 26-32 are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: for independent claims 1 and 29 the following underlined claim limitation is not disclosed by any prior art: “… determining, based at least in part on a threshold, whether a remaining portion of the plurality of CSI-RS resources includes sufficient non-zero power (NZP) CSI-RS resources for the NZP CSI-RS; and based at least in part on determining whether the remaining portion includes the sufficient NZP CSI-RS resources, selectively: canceling transmission of channel state information (CSI), or transmitting the CSI based at least in part on the remaining portion.”

For independent claims 19 and 30 the following underlined claim limitation is not disclosed by any prior art: “… determining, based at least in part on a threshold, whether a remaining portion of the plurality of SRS resources includes sufficient remaining resources for an uplink reference signal; and based at least in part on determining whether the remaining portion includes the sufficient remaining resources, selectively: canceling transmission of i[an]]the uplink reference signal, or transmitting the uplink reference signal based at least in part on at least a portion of the plurality of SRS resources.”

Closest prior art
Lee (US20130208677A1) discloses in FIG. 6, para 83, BS(s) that participate in channel measurement and/or interference measurement may select a starting CSI-RS pattern and an ending CSI-RS pattern for cells belonging to the estimation set to perform CSI-RS configuration for the channel measurement and/or interference measurement. The serving BS may transmit, to the UE, muting pattern information corresponding to the starting CSI-RS pattern and the ending CSI-RS pattern and the CSI-RS pattern used for CSI-RS transmission of the serving cell. FIG. 6 clearly discloses muted resource elements, CSI-RS pattern that is available, and CSI-RS pattern that is used. Also, para 86, discloses a total of n CSI-RS patterns have been defined as a "threshold". In Lee, a muting pattern is defined for cells that belong to the set, so as to perform channel measurement. The muting pattern includes muted resources, available resources and used resources. However, Lee does not disclose: “… determining, based at least in part on a threshold, whether a remaining portion of the plurality of CSI-RS resources includes sufficient non-zero power (NZP) CSI-RS resources for the NZP CSI-RS; and based at least in part on determining whether the remaining portion includes the sufficient NZP CSI-RS resources, selectively: canceling transmission of channel state information (CSI), or transmitting the CSI based at least in part on the remaining portion.”; nor does it disclose: “… determining, based at least in part on a threshold, whether a remaining portion of the plurality of SRS resources includes sufficient remaining resources for an uplink reference signal; and based at least in part on determining whether the remaining portion includes the sufficient remaining resources, selectively: canceling transmission of i[an]]the uplink reference signal, or transmitting the uplink reference signal based at least in part on at least a portion of the plurality of SRS resources.”

Yum (US20190349052A1) discloses that a BS may instruct a UE to empty a corresponding resource through dynamic signaling such as DCI. To this end, the BS informs the UE of the resource in which the A-CSI-RS for another UE is to be transmitted in advance and then transmits the dynamic signaling to the UE when the resource actually needs to be emptied. To this end, the BS may configure one or more CSI-RS puncturing resources for the UE… the UE may ignore a value measured from a CSI-RS resource which overlap with the resource(s) indicated through the signaling. The UE may skip calculation/reporting of CSI which uses the corresponding measurement value, and the BS may expect that the corresponding CSI will not be reported… a CSI-RS puncturing indicator is configured on the rate-matching resource RMR, and it may be signaled to the UE that not only a PDSCH but also an overlapping CSI-RS are dropped. In Yum a transmission for CSI is cancelled, if there is an overlap between punctured resources and CSI-RS resources. Hence Yum does not disclose: “… determining, based at least in part on a threshold, whether a remaining portion of the plurality of CSI-RS resources includes sufficient non-zero power (NZP) CSI-RS resources for the NZP CSI-RS; and based at least in part on determining whether the remaining portion includes the sufficient NZP CSI-RS resources, selectively: canceling transmission of channel state information (CSI), or transmitting the CSI based at least in part on the remaining portion.”; nor does it disclose: “… determining, based at least in part on a threshold, whether a remaining portion of the plurality of SRS resources includes sufficient remaining resources for an uplink reference signal; and based at least in part on determining whether the remaining portion includes the sufficient remaining resources, selectively: canceling transmission of i[an]]the uplink reference signal, or transmitting the uplink reference signal based at least in part on at least a portion of the plurality of SRS resources.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472